Exhibit 10.4
Execution Copy
 
PLEDGE AGREEMENT
dated as of May 23, 2011
by and among
WRIGHT EXPRESS CORPORATION
and
CERTAIN DOMESTIC SUBSIDIARIES
as Pledgors
and
BANK OF AMERICA, N.A.,
as Administrative Agent
 
Pledge Agreement

 



--------------------------------------------------------------------------------



 



Execution Copy
PLEDGE AGREEMENT
     This PLEDGE AGREEMENT, dated as of May 23, 2011 (as in effect from time to
time, this “Agreement”), made by WRIGHT EXPRESS CORPORATION, a Delaware
corporation (the “Company”), each of the Domestic Subsidiary Guarantors now or
hereafter a party hereto (collectively, together with the Company, the
“Pledgors” and each individually, a “Pledgor”) in favor of BANK OF AMERICA,
N.A., as administrative agent for the Lenders (as defined in the Credit
Agreement referred to below) (in such capacity, the “Administrative Agent”):
     This Agreement is made pursuant to that certain Credit Agreement, dated as
of the date hereof (as in effect from time to time, the “Credit Agreement”;
capitalized terms used herein and not defined herein shall have the meaning
specified in the Credit Agreement), among the Company, the Designated Borrowers
from time to time party thereto, each Lender from time to time party thereto,
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo
Securities, LLC, SunTrust Robinson Humphrey, Inc. and RBS Citizens, National
Association as joint lead arrangers and joint book managers, providing, among
other things, for Loans, Letters of Credit and other extensions of credit to or
for the benefit of the Borrowers.
     It is a condition precedent to the making of Loans and the issuance of, and
participation in, Letters of Credit under the Credit Agreement that each Pledgor
shall have executed and delivered to the Administrative Agent this Agreement.
     In consideration of the benefits accruing to each Pledgor, the receipt and
sufficiency of which are hereby acknowledged, each Pledgor hereby makes the
following representations and warranties to the Administrative Agent and hereby
covenants and agrees with the Administrative Agent as follows:

  1.   CERTAIN DEFINITIONS; INITIAL REPRESENTATIONS, ETC.     1.1.  
(a) Definitions. As used herein:

     “Administrative Agent” has the meaning specified in the introductory
paragraph of this Agreement.
     “Collateral” has the meaning provided in Section 2.1.
     “Credit Agreement” has the meaning provided in the preliminary statements
hereto.
     “Permitted Liens” means those Liens permitted to be in existence pursuant
to Section 7.01 of the Credit Agreement.
     “Pledged Entity” means the issuer of any Pledged Equity Interests.
     “Pledged Equity Interests” means all Equity Interests issued by any Foreign
Subsidiary (other than an Excluded Pledge Subsidiary) and owned by such Pledgor.
Pledge Agreement

 



--------------------------------------------------------------------------------



 



     “Pledgor” has the meaning specified in the introductory paragraph to this
Agreement.
     “Secured Parties” means the Administrative Agent, the Lenders, any Hedge
Bank, any Cash Management Bank, any Indemnitee and any other holders from time
to time of the Obligations.
     “Termination Date” means the date upon which all of the Obligations (other
than contingent indemnity obligations) have been paid in full and extinguished
and the Commitments under the Credit Agreement have been terminated.
     (b) Certain Matters of Construction. With reference to this Agreement,
unless otherwise specified herein:
     (i) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in this Agreement, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision thereof, (iv) all references in this Agreement to Sections, Exhibits
and Schedules shall be construed to refer to Sections of, and Exhibits and
Schedules to, this Agreement, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (v) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (ii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (iii) Section headings herein are included for convenience of reference
only and shall not affect the interpretation of this Agreement.
     1.2. Representations and Warranties as to Collateral Initially Pledged
Hereunder. Each Pledgor represents and warrants that on the date hereof:
Pledge Agreement

2



--------------------------------------------------------------------------------



 



     (a) Schedule 1 hereto describes the number, type and percentage amount of
all Equity Interests of any Foreign Subsidiary (other than any Excluded Pledge
Subsidiary) owned by it;
     (b) such Pledgor is the holder of record and sole beneficial owner of the
Equity Interests indicated opposite its name on Schedule 1 hereto.

  2.   PLEDGE OF SECURITIES, GRANT OF SECURITY INTERESTS, ETC.

     2.1. Pledge. (a) To secure the Obligations, each Pledgor hereby pledges and
grants to the Administrative Agent a first priority continuing security interest
in all of its right, title and interest in, to and under such Pledgor’s Pledged
Equity Interests, whether now owned or hereafter acquired (collectively, the
“Collateral”), and including, without limitation, the following:
     (i) all its interest in all profits, losses and other distributions to
which such Pledgor shall at any time be entitled in respect of such Pledged
Equity Interests;
     (ii) all other payments due or to become due to such Pledgor in respect of
such Pledged Equity Interests, whether under any Organization Document or
otherwise, and whether as contractual obligations, damages, insurance proceeds
or otherwise;
     (iii) all of its claims, rights and entitlements, if any, under any
Organization Document or at law or otherwise in respect of such Pledged Equity
Interests;
     (iv) all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest,
distributions, dividends, rights and other property at any time and from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all thereof; and
     (v) to the extent not otherwise included, all proceeds of any or all of the
foregoing.
     (b) Each Pledgor hereby pledges and deposits as security with the
Administrative Agent and delivers to the Administrative Agent certificates or
instruments therefor accompanied by undated transfer powers duly executed in
blank by such Pledgor, or such other instruments of transfer as are reasonably
acceptable to the Administrative Agent.
     2.2. Subsequently Acquired Securities. If a Pledgor shall acquire (by
purchase, stock dividend or otherwise) any additional Pledged Equity Interests
at any time or from time to time after the date hereof which are represented by
certificates or instruments, such Pledgor will,
Pledge Agreement

3



--------------------------------------------------------------------------------



 



concurrently with the next occurring delivery of the financial statements
required by Section 6.01 of the Credit Agreement, but subject in each case to
Section 2.4 hereof, pledge and deposit such Pledged Equity Interests as security
with the Administrative Agent and deliver to the Administrative Agent
certificates or instruments thereof, accompanied by undated transfer powers duly
executed in blank by such Pledgor, or such other instruments of transfer as are
reasonably acceptable to the Administrative Agent.
     2.3. Uncertificated Securities. If any Pledged Equity Interests (whether or
not now owned or hereafter acquired) are uncertificated, each applicable Pledgor
shall promptly notify the Administrative Agent thereof, and shall promptly take
all actions required or requested by the Administrative Agent to perfect the
security interest of the Administrative Agent under applicable Laws (including,
in any event, under Section 8-103 of the Uniform Commercial Code if applicable).
Each Pledgor further agrees to take such actions as the Administrative Agent
deems reasonably necessary or desirable to effect the foregoing and to permit
the Administrative Agent to exercise any of its rights and remedies hereunder.
     2.4. Limitations. Notwithstanding Sections 2.1 and 2.2, no Pledgor shall be
required to pledge hereunder any Equity Interests of any Excluded Pledge
Subsidiary or any Equity Interest in excess 65% of the total combined voting
power of all classes of Equity Interests of any Foreign Subsidiary.

  3.   APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.

     The Administrative Agent shall have the right to appoint one or more
sub-agents for the purpose of retaining physical possession of the Pledged
Equity Interests, which may be held (in the discretion of the Administrative
Agent) in the name of the relevant Pledgor, endorsed or assigned in blank or in
favor of the Administrative Agent or any nominee or nominees of the
Administrative Agent or a sub-agent appointed by the Administrative Agent.

  4.   VOTING, ETC. WHILE NO EVENT OF DEFAULT.

     Unless and until an Event of Default shall have occurred and be continuing,
each Pledgor shall be entitled to exercise all voting rights attaching to any
and all Collateral owned by it, and to give consents, waivers or ratifications
in respect thereof. All such rights of such Pledgor to vote and to give consents
waivers and ratifications shall cease in case an Event of Default shall occur
and be continuing and Section 6 hereof shall become applicable.

  5.   DIVIDENDS AND OTHER DISTRIBUTIONS.

     Unless and until an Event of Default shall have occurred and be continuing,
all cash dividends or other amounts payable in respect of the Collateral shall
be paid to the relevant Pledgor.
     All dividends, distributions or other payments which are received by any
Pledgor contrary to the provisions of this Agreement shall be received in trust
for the benefit of the Administrative Agent, and shall be forthwith paid over to
the Administrative Agent as Collateral in the same form as so received (with any
necessary endorsement).
Pledge Agreement

4



--------------------------------------------------------------------------------



 



  6.   REMEDIES IN CASE OF AN EVENT OF DEFAULT.

     In case an Event of Default shall have occurred and be continuing, the
Administrative Agent shall be entitled to exercise all of the rights, powers and
remedies (whether vested in it by this Agreement, any other Loan Document, or by
applicable Law) for the protection and enforcement of its rights in respect of
the Collateral, including, without limitation all the rights and remedies of a
secured party upon default under the Uniform Commercial Code of the State of New
York, and the Administrative Agent shall be entitled, without limitation to
exercise any or all of the following rights which each Pledgor hereby agrees to
be commercially reasonable:
     (i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 5 to a Pledgor;
     (ii) to transfer all or any part of the Collateral into the Administrative
Agent’s name or the name of its nominee or nominees;
     (iii) to vote all or any part of the Collateral (whether or not transferred
into the name of the Administrative Agent) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though it were the outright owner thereof (each Pledgor hereby
irrevocably constituting and appointing the Administrative Agent the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so); and
     (iv) at any time or from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise (all of which are hereby waived by each
Pledgor), for cash, on credit or for other property, for immediate or future
delivery without any assumption of credit risk, and for such price or prices and
on such terms as the Administrative Agent in its absolute discretion may
determine, provided that 10 days’ notice (or such longer period as may be
required by law) of the time and place of any such sale shall be given to the
relevant Pledgor; each purchaser at any such sale shall hold the property so
sold absolutely free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives and releases to the fullest extent permitted by
applicable law any right or equity of redemption with respect to the Collateral,
whether before or after sale hereunder, all rights, if any, of marshalling the
Collateral and any other security for the Obligations or otherwise, and all
rights, if any, of stay and/or appraisal which it now has or may at any time in
the future have under rule of law or statute now existing or hereafter enacted;
at any such sale, unless prohibited by applicable law, the Administrative Agent
on behalf of all Secured Parties (or certain of them) may bid for and purchase
(by credit bid of the Obligations or otherwise) all or any part of the
Collateral so sold free from any such right or equity of redemption; and neither
the Administrative Agent nor any Secured Party shall be liable for failure to
collect or realize upon any or all of the Collateral or for any delay in so
doing nor shall it be under any obligation to take any action whatsoever with
regard thereto.
Pledge Agreement

5



--------------------------------------------------------------------------------



 



  7.   REMEDIES CUMULATIVE.

     Each right, power and remedy of the Administrative Agent provided for in
this Agreement or any other Loan Document now or hereafter existing at law or in
equity or by statute shall be cumulative and concurrent and shall be in addition
to every other such right, power or remedy. The exercise or beginning of the
exercise by the Administrative Agent of any one or more of the rights, powers or
remedies provided for in this Agreement and any other Loan Document now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Administrative Agent or any
other Secured Party of all such other rights, powers or remedies, and no failure
or delay on the part of the Administrative Agent or any Secured Party to
exercise any such right, power or remedy shall operate as a waiver thereof.
Unless otherwise required by the Loan Documents or applicable law, no notice to
or demand upon any Pledgor in any case shall entitle it to any other or further
notice or demand in similar other circumstances or constitute a waiver of any of
the rights of the Administrative Agent or any other Secured Party to any other
further action in any circumstances without demand or notice.

  8.   APPLICATION OF PROCEEDS.

     (a) All monies collected by the Administrative Agent upon any sale or other
disposition of the Collateral pursuant to the terms of this Agreement shall be
applied as set forth in Section 8.03 of the Credit Agreement (or any successor
provision).
     (b) All payments required to be made to the Lenders hereunder shall be made
in the manner required by the Credit Agreement.
     (c) It is understood and agreed that each Pledgor shall remain liable to
the extent of any deficiency between (x) the amount of the proceeds of the
Collateral applied pursuant to Section 8(a) and (y) the aggregate outstanding
amount of the Obligations.

  9.   PURCHASERS OF COLLATERAL.

     Upon any sale of the Collateral by the Administrative Agent hereunder
(whether by virtue of the power of sale herein granted, pursuant to judicial
process or otherwise), the receipt of the Administrative Agent or the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold, and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Administrative Agent or such officer or be answerable in any way for the
misapplication or nonapplication thereof.

  10.   FURTHER ASSURANCES.

     Each Pledgor authorizes the Administrative Agent to, at such Pledgor’s
expense, to file under the Uniform Commercial Code such financing statements,
continuation statements and such other documents (and, to the extent necessary,
will join with the Administrative Agent at such Pledgor’s own expense in filing
such other documents) in such offices as the Administrative Agent may deem
reasonably necessary or reasonably desirable and wherever required or
Pledge Agreement

6



--------------------------------------------------------------------------------



 



permitted by law in order to perfect and preserve the Administrative Agent’s
security interest in the Collateral hereunder and hereby authorizes the
Administrative Agent to file financing statements and amendments thereto
relative to all or any part of the Collateral without the signature of such
Pledgor where permitted by law, and agrees to do such further acts and things
and to execute and deliver to the Administrative Agent such additional
conveyances, assignments, agreements and instruments as the Administrative Agent
may reasonably require or deem reasonably advisable to carry into effect the
purposes of this Agreement or to further assure and confirm unto the
Administrative Agent its rights, powers and remedies hereunder or thereunder.

  11.   THE ADMINISTRATIVE AGENT.

     The Administrative Agent will hold in accordance with this Agreement all
items of the Collateral at any time received under this Agreement. It is
expressly understood and agreed that the obligations of the Administrative Agent
as holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement.

  12.   TRANSFER BY THE PLEDGORS.

     No Pledgor will sell or otherwise dispose of, grant any option with respect
to, or mortgage, pledge or otherwise encumber any of the Collateral or any
interest therein (except as permitted under the Credit Agreement or in
accordance with the terms of this Agreement and the other Loan Documents).

  13.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.

     (a) Each Pledgor represents, warrants and covenants that:
     (i) it is the legal, beneficial and record owner of, and has good title to,
all Pledged Equity Interests and all other Collateral pledged by it hereunder,
subject to no Lien whatsoever other than Permitted Liens;
     (ii) it has full organizational power, authority and legal right to pledge
all the Pledged Equity Interests and all other Collateral pledged by it pursuant
to this Agreement;
     (iii) all Equity Interests constituting part of the Collateral have been
duly authorized and validly issued and, if applicable, are fully paid and
nonassessable;
     (iv) it is not in default in the payment of any portion of any mandatory
capital contribution, if any, required to be made under any Organization
Document of any Pledged Entity, and such Pledgor is not in violation of any
other material provisions of any Organization Document of any Pledged Entity, or
otherwise in default or violation thereunder, and no Pledged
Pledge Agreement

7



--------------------------------------------------------------------------------



 



Equity Interests are subject to any defense, offset or counterclaim, nor have
any of the foregoing been asserted or alleged against such Pledgor by any Person
with respect thereto. Other than with respect to Equity Interests of any Pledged
Entity that are not required to pledged hereunder, there are no certificates,
instruments, documents or other writings (other than the Organization Documents
and certificates and instruments, if any, delivered to the Administrative Agent)
which evidence any Pledged Equity Interests of any Pledged Entity).
     (v) the pledge and assignment of the Pledged Equity Interests pursuant to
this Agreement, together with the relevant filings, consents or recordings
(which filings and recordings have been made or obtained), creates a valid,
perfected and continuing security interest in such Pledged Equity Interests and
the proceeds thereof, subject to no prior Lien or encumbrance or to any
agreement purporting to grant to any third party a Lien or encumbrance on the
property or assets of such Pledgor which would include the Collateral other than
Permitted Liens;
     (vi) there are no currently effective financing statements under the UCC
covering any Collateral and such Pledgor will not, without the prior written
consent of the Administrative Agent, until the Termination Date, file or cause
to be filed in any public office any enforceable financing statements covering
all or any portion of the Collateral, except financing statements filed or to be
filed in favor of the Administrative Agent as secured party or otherwise filed
or to be filed in connection with Permitted Liens;
     (vii) such Pledgor has not granted and shall not grant “control” (within
the meaning of such term under Section 9-106 of the Uniform Commercial Code)
over any Pledged Equity Interests or other Collateral to any Person other than
the Administrative Agent; and
     (viii) it shall give the Administrative Agent prompt notice of any written
claim relating to the Collateral received by Administrative Agent and shall
deliver to the Administrative Agent a copy of each other demand, notice,
document received by it which may adversely affect the Administrative Agent’s
interest in the Collateral simultaneously with the next occurring delivery of
the financial statements required to be delivered under Section 6.01 of the
Credit Agreement.
     (b) Each Pledgor covenants and agrees that it will defend the
Administrative Agent’s right, title and security interest in and to the
Collateral (including the proceeds thereof) against the claims and demands of
all Persons whomsoever other than Persons holding Liens permitted under the Loan
Documents.

  14.   PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.

     The obligations of each Pledgor under this Agreement shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
to the extent
Pledge Agreement

8



--------------------------------------------------------------------------------



 



permitted by applicable law, shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever
(other than payment in full of the Obligations), including, without limitation:
     (a) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from this Agreement and any other Loan Documents, or
any other instrument or agreement referred to therein, or any assignment or
transfer of any thereof;
     (b) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument or this Agreement except
as expressly provided in such renewal, extension, amendment, modification,
addition, supplement, assignment or transfer;
     (c) any furnishing of any additional security to the Administrative Agent
or its assignee or any acceptance thereof or any release of any security by the
Administrative Agent or its assignee;
     (d) any limitation on any Person’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
     (e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to a Pledgor or any
Subsidiary of a Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
a Pledgor shall have notice or knowledge of any of the foregoing.

  15.   REGISTRATION, ETC.

     (a) [Reserved.]
     (b) If at any time when the Administrative Agent shall determine to
exercise its right to sell all or any part of the Pledged Equity Interests
pursuant to Section 6, such Pledged Equity Interests or the part thereof to be
sold shall not, for any reason whatsoever, be effectively registered under the
Securities Act or other applicable legal requirements, the Administrative Agent
may, in its sole and absolute discretion, sell such Pledged Equity Interests or
part thereof by private sale in such manner and under such circumstances as
Administrative Agent may deem necessary or advisable in order that such sale may
legally be effected without such registration, provided that 10 days’ (or such
longer period required by applicable Law) notice of the time and place of any
such sale shall be given to the relevant Pledgor. Without limiting the
generality of the foregoing, in any such event the Administrative Agent, in its
sole and absolute discretion, (i) may proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Pledged Equity Interests or part thereof shall have been filed under the
Securities Act or other applicable legal requirements, (ii) may approach and
negotiate with a single possible purchaser to effect such sale and (iii) may
Pledge Agreement

9



--------------------------------------------------------------------------------



 



restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Pledged Equity Interests or part thereof. In
the event of any such sale, the Administrative Agent shall incur no
responsibility or liability to any Pledgor for selling all or any part of the
Pledged Equity Interests at a price which the Administrative Agent may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might be realized if the sale were deferred
until the registration as aforesaid.

  16.   TERMINATION; RELEASE.

     (a) After the Termination Date, this Agreement shall terminate (provided
that all indemnities set forth herein including, without limitation, in
Section 10 hereof shall survive any such termination) and the Administrative
Agent, at the request and expense of the relevant Pledgor, will execute and
deliver to the relevant Pledgor a proper instrument or instruments acknowledging
the satisfaction and termination of this Agreement as provided above, and will
duly assign, transfer and deliver, or have delivered, to the relevant Pledgor
(or its designee) (without recourse and without any representation or warranty)
such of the Collateral as may be in the possession of the Administrative Agent
and as has not theretofore been sold or otherwise applied or released pursuant
to this Agreement, together with any moneys at the time held by the
Administrative Agent hereunder.
     (b) In the event that any part of the Collateral is sold in connection with
a sale permitted by the Credit Agreement or is otherwise subject to release in
accordance with the terms of the Credit Agreement, the Administrative Agent, at
the request and expense of such Pledgor will release such Collateral from this
Agreement, and will duly assign, transfer and deliver, or have delivered, to
such Pledgor (without recourse and without any representation or warranty) such
of the Collateral as is then being (or has been) so sold or released and as may
be in possession of the Administrative Agent and has not theretofore been
released pursuant to this Agreement, or if such Collateral cannot be located, an
affidavit of loss with appropriate indemnification language.
     (c) At any time that a Pledgor desires that Collateral be released as
provided in the foregoing Section 16(b), it shall deliver to the Administrative
Agent a certificate signed by an authorized officer stating that the release of
the respective Collateral is permitted pursuant to Section 16(b) or the Credit
Agreement. The Administrative Agent shall have no liability whatsoever to any
Secured Party as the result of any release of Collateral by it as permitted by
this Section 16 or the Credit Agreement.

  17.   NOTICES, ETC.

     All notices and other communications hereunder shall be in writing and
shall be given in the form, manner and delivered to the addresses determined
under Section 10.02 of the Credit Agreement.
Pledge Agreement

10



--------------------------------------------------------------------------------



 



  18.   WAIVER; AMENDMENT.

     None of the terms and conditions of this Agreement may be changed, waived,
modified or varied in any manner whatsoever unless in writing duly signed by
each Pledgor and the Administrative Agent with the consent of the Required
Lenders or, to the extent required by Section 10.01 of the Credit Agreement, all
of the Lenders.

  19.   ADMINISTRATIVE AGENT NOT BOUND.

     (a) Unless the Administrative Agent shall become the absolute owner of any
Pledged Equity Interest pursuant hereto, nothing herein shall be construed to
make the Administrative Agent liable as a member, stockholder or partner of any
Pledged Entity, and the Administrative Agent by virtue of this Agreement or
otherwise shall not have any of the duties, obligations or liabilities of a
member, stockholder or partner of any Pledged Entity. The parties hereto
expressly agree that, unless the Administrative Agent shall become the absolute
owner of any Capital Stock or Equity Interest pursuant hereto, this Agreement
shall not be construed as creating a partnership or joint venture among the
Administrative Agent and/or a Pledgor.
     (b) Except as provided in Section 19(a) above, the Administrative Agent, by
accepting this Agreement, does not intend to become a stockholder, partner or
member of any Pledged Entity or otherwise be deemed to be a co-venturer with
respect to any Pledgor or any Pledged Entity either before or after an Event of
Default shall have occurred. The Administrative Agent shall have only those
powers set forth herein and except as provided in Section 19(a) shall assume
none of the duties, obligations or liabilities of a general partner or limited
partner of any Pledged Entity or of a Pledgor.
     (c) The Administrative Agent shall not be obligated to perform or discharge
any obligation of a Pledgor as a result of the Collateral pledge hereby
effected.
     (d) The acceptance by the Administrative Agent of this Agreement, with all
the rights, powers, privileges and authority so created, shall not at any time
or in any event obligate the Administrative Agent to appear in or defend any
action or proceeding relating to the Collateral to which it is not a party, or
to take any action hereunder or thereunder, or to expend any money or incur any
expenses or perform or discharge any obligation, duty or liability under the
Collateral.

  20.   ACKNOWLEDGMENT AND CONSENT.

     Each Pledgor shall promptly cause each Pledged Entity to execute and
deliver to the Administrative Agent an acknowledgment and consent with respect
to this Agreement substantially in the form of Exhibit B hereto, with such
changes to reflect any Foreign Subsidiary Pledge Documents as may be acceptable
to, or required by, the Administrative Agent.
Pledge Agreement

11



--------------------------------------------------------------------------------



 



  21.   ADDITIONAL PLEDGORS.

     Pursuant to Section 6.13 of the Credit Agreement, certain Loan Parties more
fully described in such Section 6.13 shall, upon the occurrence of certain
events or conditions specified in such Section 6.13 , be required to enter into
this Agreement as a Pledgor. Upon the execution and delivery to the
Administrative Agent of a supplement in the form of Exhibit A hereto, such Loan
Party shall become a Pledgor hereunder with the same force and effect as if
originally named a Pledgor herein. The rights and obligations of each other
Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor as a party to this Agreement.

  22.   MISCELLANEOUS.

     (a) This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect, subject to release
and/or termination as set forth in Section 16, (ii) be binding upon each
Pledgor, its successors and permitted assigns in accordance with the Credit
Agreement; provided, however, that no Pledgor shall assign any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent (with the prior written consent of the Required Lenders (or all of the
Lenders) to the extent required by Section 10.01 of the Credit Agreement), and
(iii) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Administrative Agent, the Secured Parties and
their respective successors and permitted assigns.
     (b) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
     (c) This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
     (d) If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.

  23.   WAIVER OF JURY TRIAL.

     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR
Pledge Agreement

12



--------------------------------------------------------------------------------



 



ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[Signatures on Following Page]
Pledge Agreement

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have caused
this Agreement to be executed by their duly elected officers duly authorized as
of the date first above written.

            Pledgors:

WRIGHT EXPRESS CORPORATION
      By:   /s/ Steven Elder        Name:   Steven Elder        Title:   Senior
Vice President and Chief Financial Officer        By:   /s/ Maurice Washington 
      Name:   Maurice Washington        Title:   Vice President     

Pledge Agreement

 



--------------------------------------------------------------------------------



 



Administrative Agent:

            BANK OF AMERICA, N.A., as Administrative Agent
      By:           Name:           Title:        

Pledge Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
To
Pledge Agreement
LIST OF PLEDGED EQUITY INTERESTS

                                      Type of   Number of Shares   Certificate  
  Pledgor   Name of Issuing Entity   Equity   or Equity Interest   No.  
Percentage Owned
Wright Express
Corporation
  Wright Express
Australia Holdings
Pty Ltd   Ordinary
Shares   58,500,001 [This represents 65% of the ordinary shares of Wright
Express Australia Holdings Pty Ltd]     2       100 %
 
                           
 
                           
 
                           
 
                           

Pledge Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
          This SUPPLEMENT NO. [•] dated as of [•], (this “Supplement”) to the
Pledge Agreement, dated as of [________], 2011 (the “Pledge Agreement”), among
WRIGHT EXPRESS CORPORATION, a Delaware corporation (the “Company”), each of the
Domestic Subsidiary Guarantors party thereto (together with the Company, the
“Pledgors” and each individually, a “Pledgor”) in favor of BANK OF AMERICA,
N.A., as administrative agent for itself and the other Secured Parties (as
defined therein) (herein, together with its successors and assigns in such
capacity, the “Administrative Agent”):
     A. Reference is made to the Credit Agreement, dated as of [__________],
2011 (as in effect from time to time, the “Credit Agreement”), among the
Company, the Designated Borrowers from time to time party thereto, each Lender
from time to time party thereto, Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer, and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Wells Fargo Securities, LLC, SunTrust Robinson Humphrey, Inc. and
RBS Citizens, National Association as joint lead arrangers and joint book
managers.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement and the Pledge
Agreement, as applicable.
     C. The Pledgors have entered into the Pledge Agreement in order to induce
the Lenders to make Loans and issue Letters of Credit. Section 21 of the Pledge
Agreement provides that additional Loan Parties may become Pledgors under the
Pledge Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Loan Party (the “New Pledgor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Pledgor under the Pledge Agreement.
     Accordingly, the Administrative Agent and the New Pledgor agree as follows:
     1. In accordance with Section 21 of the Pledge Agreement, the New Pledgor
by its signature below becomes a Pledgor under the Pledge Agreement with the
same force and effect as if originally named therein as a Pledgor and the New
Pledgor hereby (a) agrees to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Pledgor, to secure the Obligations, does hereby pledge
and grant to the Administrative Agent a first priority security interest in all
of the New Pledgor’s right, title and interest in and to the Collateral of the
New Pledgor. Each reference to a “Pledgor” in the Pledge Agreement shall be
deemed to include the New Pledgor. The Pledge Agreement is hereby incorporated
herein by reference.
     2. The New Pledgor represents and warrants to the Administrative Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it
Pledge Agreement

 



--------------------------------------------------------------------------------



 



and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms.
     3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Pledgor and the Administrative Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.
     4. The New Pledgor hereby represents and warrants that (a) Schedule 1
hereto describes the number, type and percentage amount of all Equity Interests
of any Foreign Subsidiary (other than any Excluded Pledge Subsidiary) owned by
it, and (b) such New Pledgor is the holder of record and sole beneficial owner
of the Equity Interests indicated opposite its name on Schedule 1 hereto.
     6. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.
     7. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
     8. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby and
(ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.
     9. The New Pledgor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Administrative Agent.
[Remainder of page intentionally left blank.]
Pledge Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Pledgor and the Administrative Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

            WRIGHT EXPRESS CORPORATION
      By          Title:              BANK OF AMERICA, N.A.
as Administrative Agent
      By          Name:           Title:        

Pledge Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
To
Supplement to Pledge Agreement
LIST OF CAPITAL STOCK AND
EQUITY INTERESTS

                                      Type of   Number of Shares   Certificate  
  Pledgor   Name of Issuing Entity   Equity   or Equity Interest   No.  
Percentage Owned

Pledge Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[Form of] Acknowledgment and Consent
     The undersigned hereby acknowledges receipt of a copy of the Pledge
Agreement, dated as of [_________], 2011 (the “Agreement”), made by the Pledgors
party thereto for the benefit of Bank of America, N.A., as Administrative Agent.
The undersigned agrees for the benefit of the Administrative Agent and the other
Secured Parties (as defined in the Agreement) as follows:
     1. The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.
     2. The undersigned confirms the registration of its equity interests
pledged under the Agreement to the Administrative Agent, on behalf of the
Secured Parties, on such Person’s books.

            [NAME OF ISSUER]
      By:           Name:           Title:        

Pledge Agreement (Wright Express Corporation)

 